Citation Nr: 0808478	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at 
Law


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from February 2001 to February 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran originally requested a hearing before a Veterans 
Law Judge in April 2006, but withdrew that request in July 
2006.


FINDING OF FACT

A right knee disorder was not present during service, 
arthritis of the right knee was not manifest within a year of 
service, there is no evidence to indicate that a current 
right knee disorder may be related to service, and a current 
right knee disorder was not disclosed on VA examination.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in February 2005 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim, and of 
the veteran's and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Specifically, in reference to a service connection claim, the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
Although notice as to criteria for evaluating disability and 
assigning an effective date following a grant of service 
connection appears to not have been sent in this case, this 
does not prejudice the veteran and is harmless error since 
service connection is being denied, and no rating or 
effective date will be assigned with respect to this claimed 
condition.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran was afforded a VA medical examination 
in February 2004, and a magnetic resonance image (MRI) was 
conducted in April 2004.  Significantly, neither the veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Additionally, the veteran has been represented throughout the 
appeal process by a private attorney.  While this fact does 
not alleviate VA's duty to notify and assist, it is a factor 
that must be taken into consideration when determining 
whether the veteran has been prejudiced.  Overton v. 
Nicholson, 20 Vet. App. 427, 438-39 (2006).  Therefore, 
considering this fact in conjunction with the notification 
provided to the veteran and his representative, the Board 
concludes that there has been sufficient notice in this case 
to avoid prejudice.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson lacking appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, including a diagnosis 
of a specific disability and a determination of etiology).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

The Board notes that a VA examination was conducted in 
February 2004.  That examination indicated swelling of both 
the right and the left knee, with a negative drawer sign and 
a full range of motion in both knees.  X-rays taken of the 
knees were normal.

An MRI of the veteran's knees was conducted in April 2004.  
The doctor who examined the veteran in February 2004 
ultimately interpreted the results as indicating that the 
veteran's left knee had a chronic tear of the medial meniscus 
(service connection was granted for the left knee in 2004), 
but the right knee was normal, and no diagnosis was made.  
The evidence provided by the MRI is unfavorable to the 
veteran since it establishes that he currently does not have 
a chronic right knee condition.

There must be a diagnosis of a current disability for the 
Board to grant service connection.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability).  Here, there is no competent medical 
evidence in the record indicating that the veteran suffers 
from a right knee disorder.  

Regarding the veteran's contentions that he is suffering from 
pain in his right knee as a result of his time in service, it 
is pointed out that pain in and of itself is not a disability 
for purposes of service connection.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  

The Board notes that swelling of the right knee was indicated 
on examination of February 2004, but points out that the 
veteran has not been diagnosed with a disability manifested 
by swelling.

In summary, the evidence shows that a right knee disorder was 
not present during service, arthritis of the right knee was 
not manifest within a year of service, and there is no 
evidence to indicate that a current right knee disorder may 
be related to service.  Accordingly, the Board concludes that 
a right knee disorder was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been incurred in service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a right knee disorder.  The claim must be 
denied.

ORDER

Service connection for a right knee disorder is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


